COURT OF APPEALS Giy •
                                                        STATE OF WASHING ILv

                                                        2013 JUL 15 AH 9- 1U




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:

WENDY A. MCDERMOTT                               DIVISION ONE


               Appellant,                        No. 69107-4-1


         and


JUSTIN J. MCDERMOTT,                             PUBLISHED OPINION

               Respondent.                       FILED: July 15, 2013


       Dwyer, J. — The Uniform Child Custody Jurisdiction and Enforcement Act

(UCCJEA), chapter 26.27 RCW, stipulates that Washington courts may properly

exercise jurisdiction to enter a child custody determination when Washington is

the child's "home state." When Washington is not the child's "home state," our

courts may nevertheless exercise jurisdiction where the courts of the child's

"home state," ifone exists, decline to exercise jurisdiction and certain other

conditions are met. A child's "home state" is "the state in which a child lived with

a parent or a person acting as a parent for at least six consecutive months

immediately before the commencement of a child custody proceeding." RCW

26.27.021(7). Where a child is temporarily absent from his or her home state,
No. 69107-4-1/2



the time of absence is part of the period measured in order to determine the

child's home state. The parents' intent is relevant in determining whether a

period of absence was intended to be temporary or permanent.

        Here, Wendy McDermott appeals from a superior court judge's revision of
a commissioner's order, in which the superior court judge determined that

Kansas is Wendy's child's "home state."1 In so determining, the judge concluded
that the child's time in Costa Rica, where he was born and remained for the first

six weeks of his life, was a "temporary absence" from Kansas, the state in which

the child's parents each lived both before and after the birth. Based upon its
unchallenged factual findings, which were based on evidence that both parents
intended to return with their newborn child to Kansas soon after the birth, the

judge's determination was correct. Because the courts of Kansas have not
declined to exercise jurisdiction, the courts of Washington should not make
custody determinations involving the child. We affirm the superior court judge's
order to this effect.

                                                  I


         Wendy and Justin McDermott were married in Miami, Oklahoma, on
March 17,2011. Their only child, H.M., was born on June 15, 2011. H.M. was
 born in Costa Rica, where Wendy had previously worked, because his parents
wanted him to enjoy dual citizenship. At the time of H.M.'s birth, both Wendy and
 Justin were residents of Kansas and intended to return to Kansas with H.M. The


         11n order to avoid confusion, the parties are referred to by their first names throughout
 this opinion.
No. 69107-4-1/3



family returned to Kansas approximately six weeks after H.M.'s birth, on or about

July 28, 2011. H.M. remained in Kansas with his parents until January 15, 2012,

when Wendy and H.M. moved to Washington. Thus, prior to the move to

Washington, H.M. was physically present in Kansas for five-and-one-half months.

      On March 29, 2012, two-and-one-half months after Wendy and H.M.

moved to Washington, Wendy filed a petition for dissolution of marriage in the

Snohomish County Superior Court. H.M. was nine months old at the time.

Wendy requested that the court grant a domestic violence protection order, the
petition for which was to be separately filed. She asserted that the superior court
should exercise jurisdiction over H.M. both because H.M. had no other home
state and Wendy had significant connections with Washington and, alternatively,
because it was necessary to protect H.M. or Wendy from abuse and, thus, an
exercise of temporary emergency jurisdiction was warranted. Justin was served
with the dissolution petition on April 17, 2012.

       On the same day that Wendy filed a petition for dissolution in the superior
court, March 29, 2012, Justin filed for divorce in Kansas. The Kansas court
thereafter entered a temporary support order and a temporary custody order on
April 2, 2012, before Justin was served with Wendy's dissolution petition. Wendy
was not served with the Kansas pleadings and orders until June 28, 2012.
       In Washington, on May 4, 2012, Wendy filed a petition for entry of a
domestic violence protection order and a proposed temporary parenting plan.
Justin denied that the alleged incidents of domestic violence had occurred and
 asserted that there was no basis for entry of a protection order. On May 22,

                                         -3-
No. 69107-4-1/4



2012, he filed a proposed temporary parenting plan with the superior court.

      On May 30, 2012, a superior court commissioner entered an order

denying Wendy's petition for a domestic violence protection order and

postponing a decision on issues regarding a parenting plan for H.M. The

commissioner reserved ruling on issues regarding jurisdiction pursuant to the

UCCJEA but ordered that Washington would "maintain jurisdiction in the

meantime."

      On June 5, 2012, Justin filed a motion to dismiss the dissolution action for

lack of jurisdiction. He asserted that, pursuant to the UCCJEA, the court did not

have jurisdiction over H.M. both because Washington was not H.M.'s "home

state" and because Wendy and H.M. did not have a "significant connection" to

Washington and there was not "substantial evidence" concerning H.M.'s care and

relationships available in Washington. He also asserted that, even ifWashington

had jurisdiction pursuant to the UCCJEA, it should decline to exercise jurisdiction

because Kansas was a more convenient forum. Wendy responded that,

pursuant to RCW 26.27.201 (1)(b),2 the Washington superior court had


      2RCW 26.27.201 provides in relevant part:
      (1) Except as otherwise provided in RCW26.27.231, a court of this state has
      jurisdiction to make an initial child custody determination only if:
                (a) This state is the home state of the child on the date of the
       commencement of the proceeding, or was the home state of the child within six
       months before the commencement of the proceeding and the child is absent from
       this state but a parent or person acting as a parent continues to live in this state;
                (b) A court of another state does not have jurisdiction under (a) of this
       subsection, or a court of the home state of the child has declined to exercise
       jurisdiction on the ground that this state is the more appropriate forum under
       RCW 26.27.261 or 26.27.271, and:
               (i) The child and the child's parents, or the child and at least one parent
       or a person acting as a parent, have a significant connection with this state other
       than mere physical presence; and
No. 69107-4-1/5



jurisdiction based on a "significant connection" with the state and the existence of

"substantial evidence" within the state. She additionally asserted that, pursuant

to the factors set forth in the UCCJEA, Kansas was not a more convenient forum.

       The next day, Wendy filed a motion for revision of the commissioner's May

30 order, asserting that the commissioner had erred by denying her request for a

domestic violence order of protection. On June 14, 2012, a superior court judge

granted Wendy's motion for revision and entered an order of protection. The

order of protection excluded Justin from Wendy's residence and H.M.'s day care

center and prohibited him from coming within 500 feet of either location.

However, it did not restrain Justin from contacting or visiting H.M.; in fact, the

order stated that visitation would be determined pursuant to temporary orders

entered by the court. The court stated that it was exercising both temporary

emergency jurisdiction and jurisdiction due to H.M.'s lack of a home state and his

presence in Washington.

       On June 21, 2012, the superior court commissioner entered an order

regarding jurisdiction in response to Justin's motion to dismiss. The

commissioner ruled that H.M. had no home state because he had not lived in any

state for six consecutive months and that the Washington court could not

properly exercise temporary emergency jurisdiction. Referencing RCW

26.27.201(1)(b), the order stated that the commissioner relied upon "significant

contacts" and "substantial evidence" in determining jurisdiction. The


               (ii) Substantial evidence is available in this state concerning the child's
       care, protection, training, and personal relationships.
No. 69107-4-1/6



commissioner determined that, due to the greater amount of time that H.M. had

lived in Kansas, Washington "should decline jurisdiction to Kansas" because

"there are likely to be more witnesses to the child's upbringing" in Kansas than in

Washington. The commissioner ordered that H.M. should remain in Wendy's

custody until a Kansas court order was entered.

       The next day, Wendy moved for revision of the commissioner's June 21

order. On July 6, 2012, Justin filed in the superior court, for the first time, copies

of the Kansas pleadings, including his petition for divorce and the Kansas court's

temporary support order and temporary custody order entered on April 2, 2012.

       On July 9, 2012, a superior court judge entered an order on Wendy's

motion to revise the commissioner's June 21 order.3 The court determined that,

pursuant to the UCCJEA, Kansas was H.M.'s home state "in that he resided in

Kansas for at least six consecutive months in that his absence from Kansas from

his date of birth on June 15, 2011 was a temporary absence as to both [H.M.]

and his parents." Thus, the court concluded that "Washington does not have

jurisdiction unless Kansas declines to exercise its jurisdiction on the ground that

Washington is the more appropriate forum." The judge ordered:

               1. The Commissioner's order is revised in so far as it found
       that there was no home state. The court finds that Kansas was the
       child's home state on the date of commencement of this
       proceeding.
               2. The court denies the motion to revise in so far as it
       declined to exercise jurisdiction in favor of Kansas.
              3. The court denies the motion to revise with regard to all
       other provisions ordered by the commissioner.


       3Different superior courtjudges entered the June 14, 2012 and July 9, 2012 orders.

                                            -6-
No. 69107-4-1/7



       Wendy appeals from the superior court's July 9 order.

                                           II


       As an initial matter, we note that both parties discuss the UCCJEA's use

of the term "jurisdiction" as though it were a matter of subject matter jurisdiction.

As the parties frame it, either the Washington courts have subject matter

jurisdiction over the dispute or the Kansas courts have subject matter jurisdiction

over the dispute. To the contrary, this dispute involves a statute (the UCCJEA)

that restricts, in some instances, a court's exercise of its subject matter

jurisdiction. The UCCJEA, as adopted by the Washington legislature, does not—

and cannot—divest a superior court of subject matter jurisdiction.

       We review de novo questions of a court's subject matter jurisdiction. Cole

v. Harvevland, LLC. 163 Wn. App. 199, 205, 258 P.3d 70 (2011). A party may

raise a question of subject matter jurisdiction for the first time at any point in a

proceeding, even on appeal. Cole, 163 Wn. App. at 205-06. Because the

absence of subject matter jurisdiction is a defense that can never be waived,

judgments entered by courts acting without subject matter jurisdiction must be

vacated even if neither party initially objected to the court's exercise of subject

matter jurisdiction and even if the controversy was settled years prior. Cole, 163
Wn. App. at 205; Shoop v. Kittitas County, 108 Wn. App. 388, 397-98, 30 P.3d

529 (2001), aff'd on other grounds, 149 Wn.2d 29, 65 P.3d 1194 (2003).
       The consequences of a court acting without subject matter jurisdiction are

"draconian and absolute." Coje, 163 Wn. App. at 205. "'If the phrase [subject

matter jurisdiction] is to maintain its rightfully sweeping definition, it must not be

                                          -7-
No. 69107-4-1/8



reduced to signifying that a court has acted without error.'" Marlev v. Dep't of

Labor & Indus.. 125 Wn.2d 533, 539, 886 P.2d 189 (1994) (quoting In re

Marriage of Major, 71 Wn. App. 531, 534-35, 859 P.2d 1262 (1993)). Thus,

appellate courts should "use caution when asked to characterize an issue as

'jurisdictional' or a judgment as 'void.'" Cole, 163 Wn. App. at 205. Judicial

opinions sometimes "misleadingly" indicate that the court is dismissing an action

for lack of subject matter jurisdiction when, in fact, the basis for the ruling is that

"some threshold fact has not been established." Cole, 163 Wn. App. at 205.

       Indeed, "[a]s the United States Supreme Court has observed, 'jurisdiction'

is a word oftoo many meanings." Cole, 163 Wn. App. at 208 (quoting Steel Co.
v. Citizens for a Better Env't, 523 U.S. 83, 90, 118 S. Ct. 1003, 140 L. Ed. 2d 210

(1998)). That Court has noted that it and other courts have "sometimes been
profligate" in using the term "jurisdiction." Arbauoh v. Y&HCorp.. 546 U.S. 500,
510, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006). Where the question of
jurisdiction was not "central to the case" and thus did "not require close analysis,"
courts have "sometimes mischaracterized claim-processing rules or elements of

a cause ofaction as jurisdictional limitations." Reed Elsevier. Inc. v. Muchnick,
559 U.S. 154, 161, 130 S. Ct. 1237, 176 L. Ed. 2d 18 (2010). These

mischaracterizations can lead to "'drive-by jurisdictional rulings,' which too easily

can miss the 'critical difference[s]' between true jurisdictional conditions and
nonjurisdictional limitations on causes of action." Reed Elsevier. 559 U.S. at 161
(alteration in original) (citation omitted) (quoting Steel Co., 523 U.S. at 91;
Kontrickv.Rvan. 540 U.S. 443, 456, 124 S. Ct. 906, 157 L. Ed. 2d 867 (2004)).

                                           -8-
No. 69107-4-1/9



       Similarly, our own Supreme Court has noted that "'[t]he term "subject

matter jurisdiction" is often confused with a court's "authority" to rule in a

particular manner,'" leading to "'improvident and inconsistent use of the term.'"

Marlev. 125 Wn.2d at 539 (quoting Major. 71 Wn. App. at 534-35). Indeed, a

"court or agency does not lack subject matter jurisdiction solely because it may

lack authority to enter a given order." Marlev. 125 Wn.2d at 539.

       A court has subject matter jurisdiction where it has authority "to adjudicate

the type of controversy involved in the action." Shoop. 108 Wn. App. at 393.

See also Cole. 163 Wn. App. at 209 ("The critical concept in determining whether

a court has subject matter jurisdiction is the type of controversy."). Superior

courts are granted broad original subject matter jurisdiction by Wash. Const, art.

IV, § 6.4 Cole. 163 Wn. App. at 206. Exceptions to this broad jurisdictional grant



       4Wash. Const, art. IV, §6 provides in full:
       Superior courts and districtcourts have concurrent jurisdiction in cases in equity.
       The superior court shall have original jurisdiction in all cases at law which involve
       the title or possession of real property, or the legality of any tax, impost,
       assessment, toll, or municipal fine, and in all other cases in which the demand or
       the value of the property in controversy amounts to three thousand dollars or as
       otherwise determined by law, or a lesser sum in excess of the jurisdiction granted
       to justices of the peace and other inferior courts, and in all criminal cases
       amounting to felony, and in all cases of misdemeanor not otherwise provided for
       by law; of actions of forcible entry and detainer; of proceedings in insolvency; of
       actions to prevent or abate a nuisance; of all matters of probate, of divorce, and
       for annulment of marriage; and for such special cases and proceedings as are
       not otherwise provided for. The superior court shall also have original jurisdiction
       in all cases and of all proceedings in which jurisdiction shall not have been by law
       vested exclusively in some other court; and said court shall have the power of
       naturalization and to issue papers therefor. They shall have such appellate
       jurisdiction in cases arising in justices' and other inferior courts in their respective
       counties as may be prescribed by law. They shall always be open, except on
       nonjudicial days, and their process shall extend to all parts of the state. Said
       courts and their judges shall have power to issue writs of mandamus, quo
       warranto, review, certiorari, prohibition, and writs of habeas corpus, on petition by
       or on behalf of any person in actual custody in their respective counties.
No. 69107-4-1/10



"are to be narrowly construed." Cole. 163 Wn. App. at 206. Superior courts have

jurisdiction in "'all cases ... in which jurisdiction shall not have been by law

vested exclusively in some other court,'" by an explicit act of Congress or the

legislature.5 Hous. Auth. of City of Seattle v. Bin. 163Wn. App. 367, 375, 260
P.3d 900 (2011) (quoting Wash. Const, art. IV, § 6).

        Superior courts possess "subject matter jurisdiction that cannot be whittled

away by statutes." Shoop. 108 Wn. App. at 396. By protecting the superior

courts' subject matter jurisdiction from statutory erosion, our state "constitution

provides the foundation for an independent and coequal judicial branch of state

government." Shoop. 108 Wn. App. at 396. "If the type of controversy is within

the subject matter jurisdiction, then all other defects or errors go to something

other than subject matter jurisdiction." Cole, 163 Wn. App. at 209.

        Our Supreme Court has noted that, notwithstanding the manner in which

the UCCJEA uses the term "jurisdiction," "Washington courts d[o], in fact, have

subject matterjurisdiction over the parties and the issues" in a case implicating

the UCCJEA.6 In re Custody of A.C.. 165 Wn.2d 568, 573 n.3, 200 P.3d 689

(2009). The courtfurther noted that the UCCJEA "might have more accurately




        Injunctions and writs of prohibition and of habeas corpus may be issued and
        served on legal holidays and nonjudicial days.
        5Itgoes without saying that the Washington legislature cannot confersubject matter
jurisdiction upon the trial courts of Kansas.
        6The UCCJEA uses the term "jurisdiction" throughout its provisions. See, e.g., RCW
26.27.201; RCW 26.27.211; RCW.26.27.221; RCW 26.27.231. It does not, however, use the
term "subject matter jurisdiction" in its text, although the comments to the UCCJEA do use the
term once. See UCCJEA § 201 cmt. 2, 9 U.L.A. Part IA 672 (1997).

                                                -10-
No. 69107-4-1/11



used the term 'exclusive venue.'" A.C.. 165 Wn.2d at 573 n.3.7 Nevertheless, for

consistency, the court decided to use the statutory language throughout its

opinion. A.C.. 165 Wn.2d at 573 n.3. As will we.8
                                                Ill


       Wendy first contends that, pursuant to the UCCJEA, H.M. has no "home

state." Therefore, she asserts, the superior court judge erred by determining,

first, that Kansas was H.M.'s home state and, second, that Washington courts do

not have jurisdiction to make an initial child custody determination involving H.M.

unless the courts of Kansas decline to exercise their jurisdiction. Specifically,

Wendy contends that the six-week period that H.M. spent in Costa Rica at the

beginning of his life did not constitute a "temporary absence" from Kansas

pursuant to the UCCJEA and, accordingly, was erroneously counted in

computing the amount of time that he lived in Kansas prior to moving to

Washington. We disagree.

        Whether a superior court has the authority pursuant to the UCCJEA to

exercise its jurisdiction is a mixed question of law and fact. In re Parentage.


         7In an analogous case involving a challenge to a superior court's ability, pursuant tothe
Uniform Interstate Family Support Act (UIFSA), chapter 26.21 ARCW, to modify a child support
order entered by a court ofanother state, our Supreme Court similarly noted that "[t]he legislature
has limited the superior courts' authority—not the superior courts' jurisdiction—to modify another
state's child support order by adopting the UIFSA." In re Marriage ofSchneider, 173 Wn.2d 353,
360, 268 P.3d 215 (2011).
        8We are aware that Division Three of this court, subsequent to the opinion in A.C., has
held thatthe UCCJEA's procedural requirements are jurisdictional in nature and, thus, thatorders
entered in violation of those requirements are void. In re Parentage of Ruff, 168 Wn. App. 109,
115-18, 275 P.3d 1175 (2012). Because ofthe significance ofthe question of subject matter
jurisdiction and its fundamental, constitutional definition, we neither adopt nor agree with this
analysis. The UCCJEA's imprecise use of the term "jurisdiction" neither erodes nor curtails the
constitutionally-endowed subjectmatter jurisdiction ofWashington's superior courts.


                                                11
No. 69107-4-1/12



Parenting, and Support of A.R.K.-K., 142 Wn. App. 297, 302 n.1, 174 P.3d 160

(2007). We defer to the superior court's unchallenged factual findings but review

de novo its legal conclusions. A.R.K.-K.. 142 Wn. App. at 302 n.1. Moreover, we

review de novo issues of statutory interpretation. J.E. Dunn Nw.. Inc.. v. Dep't of

Labor & Indus.. 139 Wn. App. 35, 43, 156 P.3d 250 (2007).

       The UCCJEA was promulgated in order to reduce the occurrence of

"competing jurisdictions entering conflicting interstate child custody orders, forum

shopping, and the drawn out and complex child custody legal proceedings often

encountered by parties where multiple states are involved." A.C.. 165 Wn.2d at

574. Most states, including Washington, have now adopted the UCCJEA. A.C..

165 Wn.2d at 574. The UCCJEA "establishes a hierarchy for determining which

state has jurisdiction." A.R.K.-K.. 142 Wn. App. at 303.

       RCW 26.27.201(1) sets forth the "exclusive jurisdictional basis for making

a child custody determination by a court of this state." RCW 26.27.201(2).

Unless a Washington court exercises temporary emergency jurisdiction pursuant

to RCW 26.27.231, that court may properly exercise its jurisdiction and make an

initial child custody determination only ifcertain statutory requirements are met.

RCW 26.27.201 (1)(a)-(d). As relevant here, a Washington court may properly

exercise jurisdiction pursuant to RCW 26.27.201(1) only if:

             (a) This state is the home state of the child on the date of
       the commencement of the proceeding, or was the home state of the
       child within six months before the commencement of the
       proceeding and the child is absent from this state but a parent or
       person acting as a parent continues to live in this state;
               (b) A court of another state does not have jurisdiction under
       (a) of this subsection, or a court of the home state of the child has

                                       -12-
No. 69107-4-1/13



        declined to exercise jurisdiction on the ground that this state is the
        more appropriate forum under RCW 26.27.261 or 26.27.271, and:
               (i) The child and the child's parents, or the child and at least
        one parent or a person acting as a parent, have a significant
        connection with this state other than mere physical presence; and
               (ii) Substantial evidence is available in this state concerning
        the child's care, protection, training, and personal relationships.

RCW26.27.201(1).9
        Where a child has a home state pursuant to the UCCJEA, that state's

courts have priority with respect to questions of the child's care and custody.

A.R.K.-K.. 142 Wn. App. at 303. Unless the courts of the home state decline to

exercise their jurisdiction, no other state's courts may properly exercise

jurisdiction. RCW 26.27.201 (1)(b). Pursuant to the UCCJEA, a "home state" is

defined as

        the state in which a child lived with a parent or a person acting as a
        parent for at least six consecutive months immediately before the
        commencement of a child custody proceeding. In the case of a
        child less than six months of age, the term means the state in which
        the child lived from birth with a parent or person acting as a parent.

        9At oral argument and in her briefing, Wendy labors under the misapprehension that,
pursuant to the UCCJEA, a proceeding commences when service upon the opposing party is
effected rather than when a pleading is first filed. This understanding runs contrary to the plain
language of the UCCJEA, which provides that, "'[cjommencement' means the filing of the first
pleading in a proceeding." RCW 26.27.021(5). Applying the plain language of the statute, the
Kansas and Washington proceedings both commenced on March 29, 2012, when Justin and
Wendy separately filed for divorce in their respective states.
          Moreover, it is apparent from the record that the superior court was aware that the
Kansas proceeding had commenced well before Justin filed copies of the Kansas proceedings
with the superior courton July 6, 2012. In a pleading filed June 14, 2012, Justin indicated that
"[i]t was very clearly stated at the previous hearing that an action had been started in Kansas but
had been stayed to resolve the jurisdiction issue and the petitioner's petition for a protection
order." The date of the referenced previous hearing is unclear from the record. However, it
appears to reference a hearing before the commissioner on a date prior to the date on which the
order of continuance was entered. Whatever the referenced hearing's actual date, the court was
plainly informed ofthe Kansas proceeding, at the latest, on the day thatthe superior court judge
granted the protection order. Thiswas a week before the commissioner entered an order on
jurisdiction, and nearly a month before the superior court judge issued her orderon Wendy's
motion for revision (from which she now appeals). The specific date on which Wendy was served
is thus immaterial.


                                               -13-
No. 69107-4-1/14



RCW 26.27.021 (7).10 For purposes of determining the home state, "[a] period of

temporary absence of a child, parent, or person acting as a parent is part of the

period." RCW 26.27.021(7).

        On March 29, 2012, when Wendy filed for dissolution, she and H.M. had

been present in Washington for only two-and-one-half months. Prior to their

move to Washington, H.M. had spent the first six weeks of his life in Costa Rica

and the next five-and-one-half months in Kansas. Because H.M. was not born in

Washington and had not lived in Washington for at least six consecutive months

immediately prior to the commencement of the proceeding, Washington was not

his home state. See RCW 26.27.021(7).

        The superior court could, nevertheless, properly exercise jurisdiction over

H.M. if H.M. had no home state or if a court in H.M.'s home state had declined to

exercise its jurisdiction and the "significant connection" and "substantial

evidence" requirements of the UCCJEA were met. See RCW 26.27.201 (1)(b).

        The superior court judge concluded that Kansas was H.M.'s home state.

Based upon her finding that, at the time of H.M.'s birth, both of his parents were

residents of Kansas and intended to return to Kansas with him, the superior court

judge determined that H.M.'s six weeks in Costa Rica constituted a "temporary

absence" from Kansas and, thus, that H.M. had lived in Kansas for more than six

consecutive months immediately before the commencement of the proceeding—


        10 Justin asserts on appeal that Kansas is also H.M.'s home state pursuant to the "from
birth" definition of "home state." Because we determine that Kansas was H.M.'s home state
pursuant to the statute's "six consecutive months" provision, we do notaddress Justin's assertion
that the "from birth" provision is applicable.

                                                 -14-
No. 69107-4-1/15



establishing Kansas as H.M.'s home state. The judge therefore determined that

Washington's courts could not properly make an initial custody determination

regarding H.M. unless the courts of Kansas declined to exercise their jurisdiction.

They have not done so.

      The UCCJEA explicitly includes "[a] period of temporary absence of a

child, parent, or person acting as a parent" in the six-month time period

necessary to establish a child's "home state." RCW 26.27.021(7). In evaluating

whether an absence was intended to be temporary or permanent, courts of this

and other states consider the parents' intent. A.R.K.-K.. 142 Wn. App. at 303-04

(citing In Re Marriage of Payne. 79 Wn. App. 43, 52, 899 P.2d 1318 (1995)); in

re Parentage of Frost. 289 lll.App.3d 95, 681 N.E.2d 1030 (1997). Courts weigh

a number of factors in order to determine whether an absence was temporary,

including "the parent's purpose in removing the child from the state, rather than

the length of the absence," "whetherthe parent remaining in the claimed home

state believed the absence to be merely temporary," "whether the absence was

of indefinite duration," and "the totality of the circumstances surrounding the

child's absence." Saiiad v. Cheema. 428 N.J. Super. 160, 173, 51 A.3d 146

(2012) (citing Arnold v. Harari. 772 N.Y.S.2d 727, 729-30, 4 A.D.3d 644 (2004);
Consford v. Consford, 711 N.Y.S.2d 199, 205, 271 A.D.2d 106 (2000); Chick v.

Chick. 164 N.C.App. 444, 449, 596 S.E.2d 303 (2004); Sullivan v. Sullivan. 2004

UT App. 485,1J12, 105 P.3d 963, 966. Courts have found that "temporary

absences include court-ordered visitations, and vacations and business trips."

Saiiad. 428 N.J. Super, at 173 (citing Alley v. Parker. 1998 ME 33, fl 5, 707 A.2d

                                        -15-
No. 69107-4-1/16



77, 78; In re Lewin. 149 S.W.3d. 727, 739 (Tex. App. 2004)).

       Here, the superior court judge correctly determined that the six weeks

H.M. spent in Costa Rica at the beginning of his life constituted a temporary

absence from Kansas because his parents intended that time to be merely a

temporary visit. Cf. Payne. 79 Wn. App. at 52 (concluding that, where a father

moved to Washington "with the intention of moving permanently," his absence

from Virginia was not temporary).

       The superior court judge found that, during the time that Wendy, Justin,

and H.M. were in Costa Rica, both Wendy and Justin were Kansas residents and

that both parents intended to return to Kansas with H.M. The courtfurther found

that H.M. was born in Costa Rica because his parents wanted him to enjoy dual

citizenship. Moreover, the court found no evidence thatWendy had established
Costa Rica as her permanent residence. Wendy has not challenged these

factual findings; they are, therefore, verities on appeal. In re Estate ofJones.
152 Wn.2d 1, 8, 93 P.3d 147 (2004). These findings support the trial court

judge's conclusion that H.M.'s "absence from Kansas from his date of birth on
June 15, 2011 was a temporary absence as to both [H.M.] and his parents."
        Wendy argues, however, that H.M.'s time in Costa Rica was not a

"temporary absence." This is so, she asserts, because H.M. had never been
"present" in Kansas. Thus, she avers, H.M. cannot have been absent from

         11 The temporary absence provision refers to both "achild" and "a parent." Pursuant to
RCW 26.27.021(7), both parents (Wendy and Justin) were "temporarily absent" from Kansas
while in Costa Rica. The superior court judge rightfully concluded that the status ofthe parents
supported the same finding with regard to their child, who had been in the physical custody of one
or both parents during the entire time that the child was in Costa Rica.

                                               -16-
No. 69107-4-1/17



Kansas. Wendy bases this contention on her assertion that the UCCJEA's use

of the term "lived" mandates that a child be physically present somewhere before

a temporary absence can begin.12 However, this strained interpretation of the
statute would lead to the absurd result that a newborn child does not "live" in the

same state as that in which the child's parents both "live" when the mother gives

birth outside of the state of which she and the father are both resident even when

both parents intend to return to that state with the child. When construing

statutes, "[i]t is fundamental that... we avoid absurd results." Lowvv.

PeaceHealth, 174 Wn.2d 769, 779, 280 P.3d 1078 (2012). The superior court

judge correctly rejected this untenable interpretation of the UCCJEA.
        Because H.M.'s time in Costa Rica was a temporary absence from

Kansas, the superior court judge properly included that six-week period in

determining the length oftime that H.M. had "lived" in Kansas prior to the
commencement of the dissolution proceeding. RCW 26.27.021(7) (defining

"home state").13 H.M. thus "lived with a parent" in Kansas "for at least six


        12 Wendy cites to numerous out-of-state decisions in asserting that, in order to establish
Kansas as H.M.'s home state, H.M. was required to be physically present in Kansas throughout
the six-month period. See Saiiad. 428 N.J.Super. 160; In re Marriage of Marsalis, 338 S.W.3d
131 (Tex. App. 2011); Karam v. Karam, 6 So.3d 87 (Fla. App. 3 Dist. 2009); Escobar v. Reisinger.
133 N.M. 487, 64 P.3d 514 (2003); In re Calderon-Garza. 81 S.W.3d 899 (Tex. App 2002).
However, because these cases do not address the specific question here—whether a newborn
child is temporarily absent from the state in which his or her parents live when both parents are,
by definition, temporarily absent from the state and both parents intend to return with the child to
that state—they are unhelpful.
        13 The "six consecutive months" definition of "home state" could be read to provide that a
state may only be the home state if the child lived in that state on the date that the proceeding
was commenced. See RCW 26.27.021(7) (defining "home state" as "the state in which a child
lived ... for at least six consecutive months immediately before the commencement of a child
custody proceeding" (emphasis added)). However, such a reading conflicts with the "initial child
custody jurisdiction" provision of the UCCJEA, which provides that a court may properly exercise
jurisdiction if it "was the home state of the child within six months before the commencement of

                                               -17-
No. 69107-4-1/18



consecutive months immediately before the commencement of [the] child

custody proceeding." RCW 26.27.021(7). As a result, Kansas was H.M.'s "home

state . . . within six months before the commencement of the proceeding," RCW

26.27.201 (1)(a), and, although H.M. was absent from Kansas when the

proceeding commenced, Justin, his father, continued to live in that state.

Accordingly, the superior court judge properly determined that Washington's

courts could exercise their jurisdiction to make a custody determination involving

H.M. only if Kansas's courts "declined to exercise jurisdiction on the ground that

this state is the more appropriate forum." RCW 26.27.201 (1)(b). No Kansas

court has done so.

        The superior court judge thus correctly determined that, where both

parents intend a child's absence from a state to be temporary, the duration of

the proceeding and the child is absent from this state but a parent or person acting as a parent
continues to live in this state." RCW 26.27.201(1)(a) (emphasis added). This court must "give
effect to all statutory language, considering statutory provisions in relation to each other and
harmonizing them to ensure proper construction." Evergreen Washington Healthcare Frontier
LLC v. Dep't of Soc. &Health Servs., 171 Wn. App. 431, 444, 287 P.3d 40 (2012), review denied,
176 Wn.2d 1028 (2013). "Immediately" does not necessarily refer to temporal proximity; rather, it
also means "without intermediary," "in direct connection or relation," or "closely." Webster's
Third New International Dictionary 1129 (2002). The conflicting home state provisions of the
UCCJEA are harmonized when the term "immediately" is interpreted as meaning "without
intermediary."
        Numerous courts in other states have resolved this conflict similarly. These courts have
concluded that a state may properly exercise jurisdiction where it was the home stateofthe child
within six months before the commencement of the proceeding. See In re Matterof Christine L.
v. Jason L. 23 Misc.3d 1039, 874 N.Y.S.2d 794 (2009); Rosen v. Celebrezze, 117 Ohio.St.3d
241, 883 N.E.2d 420 (2008); Stephens v. Fourth Judicial Dist. Court, 331 Mont. 40, 128 P.3d
1026 (2006); Welch-Doden v. Roberts. 202 Ariz. 201, 42 P.3d 1166 (2002). Aliteral reading of
the "home state" definition, the courts reasoned, would render superfluous the languagefound in
the initial child custody jurisdiction provision. Christine L, 23 Misc.3d at 1043: see also Welch-
Doden, 202 Ariz, at 205. Moreover, "[gjiven the fundamental purpose of the UCCJEA to establish
the certainty of home state jurisdiction," the initial child custody jurisdiction provision "acts to
enlarge and modify the definition ofhome state." Welch-Doden, 202 Ariz, at 208. Thus, these
courts resolved the "statutory conflict in the application of home state jurisdiction in a manner
consistent with the UCCJEA's intent of strengthening the certainty of home state jurisdiction."
Stephens, 331 Mont, at 44.


                                               -18-
No. 69107-4-1/19



that absence must be counted toward the establishment of a home state

pursuant to the UCCJEA, even if the child is born during that absence.14
                                               IV


       Wendy further contends that the superior court judge was precluded by

the UCCJEA from declining to exercise jurisdiction to make a custody

determination involving H.M. because a different superior court judge had

previously entered a protection order indicating that Washington was exercising

temporary emergency jurisdiction. However, the UCCJEA does not preclude a

superior court that has exercised temporary emergency jurisdiction from later

determining that it cannot, in fact, properly exercise non-temporary jurisdiction.

Thus, Wendy's claim is unavailing.

       Where a superior court is not authorized to exercise its jurisdiction

pursuant to RCW 26.27.201, it may nevertheless exercise "temporary emergency

jurisdiction if the child is present in this state and the child has been abandoned
or it is necessary in an emergency to protect the child because the child, or a

sibling or parent ofthe child, is subjected to or threatened with abuse." RCW
26.27.231. If there is no previous child custody determination entitled to be

        14 Wendy additionally contends thatthe superior court judge erred by adopting the
commissioner's decision to decline to exercise jurisdiction in favor of Kansas because, she
asserts, Washington has jurisdiction pursuant to the "significant connection" provision ofRCW
26.27.201. However, once the superior court judge determined that Kansas was H.M.'s home
state pursuant to the UCCJEA, it could not properly exercise its jurisdiction unless a Kansas court
first declined to exercise its jurisdiction. No Kansas court has done so. Therefore, the superior
court judge correctly determined that Washington courts could not properly exercise jurisdiction
pursuant to RCW 26.27.201 (1)(b).
         Similarly, Wendy contends thatthe commissioner failed to properly consider the
factors necessary to determine whether Washington was an "inconvenient forum"
pursuant to RCW 26.27.261 (1). Because we determine that the superior court judge
correctly found that Kansas was H.M.'s home state, we need not reach this question.

                                              -19-
No. 69107-4-1/20



enforced pursuant to the UCCJEA and no custody proceeding has been

commenced in a court having jurisdiction pursuant to RCW 26.27.201 through

RCW 26.27.221, then a "child custody determination" made by a court exercising

temporary emergency jurisdiction "remains in effect until an order is obtained

from a court of a state having jurisdiction under RCW 26.27.201 through RCW

26.27.221." RCW 26.27.231(2). If, on the other hand, there is a previous child

custody determination entitled to be enforced, or a custody proceeding has been

commenced in a state having jurisdiction pursuant to RCW 26.27.201 through

RCW 26.27.221, then an order issued by a Washington court while exercising

temporary emergency jurisdiction "must specify in the order a period that the
court considers adequate to allow the person seeking an order to obtain an order

from the state having jurisdiction" pursuant to RCW 26.27.201 through RCW

26.27.221. RCW 26.27.231(3).

       A "child custody determination" is "a judgment, decree, parenting plan, or

other order of a court providing for the legal custody, physical custody, or

visitation with respect to a child." RCW 26.27.021(3). It is not a court's

determination of its own jurisdictional authority. Indeed, the UCCJEA does not
bind a superior court to an initial, temporary determination of its own jurisdictional
authority. Wendy cites to no authority indicating otherwise.
       The superior court judge was therefore not precluded by the prior judge's
earlier exercise of temporary emergency jurisdiction from laterfinding that the

court could not properly exercise jurisdiction pursuant to the UCCJEA and,


                                          20
No. 69107-4-1/21



therefore, could not further exercise authority over custody determinations

regarding H.M.

                                         V


      Wendy finally asserts that, because the superior court had exercised

temporary emergency jurisdiction, the superior court judge was required to

communicate with the Kansas court prior to determining that the superior court

could not properly exercise its jurisdiction pursuant to the UCCJEA. We

disagree.

       In making this claim, Wendy relies upon two distinct UCCJEA provisions

regarding communication between courts of different states. Both provisions,

RCW 26.27.251(2) and RCW 26.27.231(4), require judges of Washington courts

to communicate with judges of courts of another state before performing or

continuing to perform a specific act. A superior court, "before hearing a child

custody proceeding," must examine the information provided by the parties.

RCW 26.27.251 (2). If the superior court determines that a proceeding has been

commenced in another state's courts, the statute requires that the court "stay its

proceeding and communicate with the court of the other state." RCW

26.27.251(2). Where a superior court is asked to make a "child custody

determination" by exercising temporary emergency jurisdiction, the court "shall
immediately communicate" with the court of another state upon being informed

that a proceeding has been commenced in that state. RCW 26.27.231(4).

       These provisions are to be interpreted in light of the legislative purpose of

the UCCJEA as a whole. Qptimer Int'l. Inc. v. RP Bellevue. LLC. 151 Wn. App.

                                       -21 -
No. 69107-4-1/22



954, 963, 214 P.3d 954 (2009), affd, 170 Wn.2d 768, 246 P.3d 785 (2011) ("The

primary goal of statutory construction is to discern and carry out the legislature's

intent."). The UCCJEA was enacted in order to "deal with the problems of

competing jurisdictions entering conflicting interstate child custody orders." A.C.,

165 Wn.2d at 574. Thus, its purpose is to "reduce conflicting orders regarding

custody and placement of children." A.C.. 165 Wn.2d at 574. The provisions of

the UCCJEA requiring communication between the courts of different states are

clearly intended to further the legislative purpose of reducing conflicting child

custody orders. Indeed, RCW 26.27.231(4) requires communication prior to

entry of a "child custody determination." Likewise, RCW 26.27.251(2) requires

that the court confer with the court of another state "before hearing a child

custody proceeding."

       Here, the superior court judge made no "child custody determination" and

heard no "child custody proceeding" when entering her July 9 order. See RCW

26.27.021(3), (4). To the contrary, the superior court judge determined that the

court was not authorized to exercise its jurisdiction pursuant to the UCCJEA and,

thus, should not make a child custody determination involving H.M. The judge's

determination, therefore, pertained to the court's authority to exercise its

jurisdiction, not to child custody. Pursuant to the plain language of the statute,

the superior court judge was not required to communicate with the Kansas court

in order to determine whether the Washington court had authority to exercise its

jurisdiction. Requiring the superior court to communicate with the court of



                                          22-
No. 69107-4-1/23



another state before determining its own authority to act would not further the

legislative purpose underlying the UCCJEA.15
       Affirmed.


                                               v    \\   J^sC^U,

We concur:




                                                   ^ ofc'€,£




        15 Justin has filed a motion to dismiss this appeal, which has been denied by this court.
In a response to Justin's motion, Wendy requests an award ofCivil Rule (CR) 11 sanctions
against Justin. Her request is denied.

                                              -23-